Exhibit 2.1 AGREEMENT FOR THE SALE AND PURCHASE OF ALL THE ISSUED SHARES IN Koninklijke Lankhorst-Euronete group B.V. 12 JUNE 2012 between Administratiekantoor Lankhorst B.V. Gramaxo Investimentos SGPS SA the individuals listed in Schedule 1 as Sellers and WireCo Dutch Acquisition B.V. as Purchaser and CASAR Drahtseilwerk Saar GmbH as Guarantor Allen & Overy LLP TABLE OF CONTENTS Clause Page 1. Interpretation 2 2. Sale and Purchase, Purchase Price 2 3. Deposit 3 4. Guarantees 4 5. Condition 4 6. Leakage and Transaction Costs 6 7. Completion 8 8. Pre-Completion 8 9. Post-Completion 10 Due Diligence Investigation 11 Warranties and Limitations 12 Third Party Claims 14 Indemnities 15 Restraints 16 Escrow Agreement 16 Confidentiality 17 Guarantee and Warranties by the Guarantor 18 Notices 19 Further Assurances 21 Assignments 21 Payments 21 Costs 22 General 23 No Rescission 23 Whole Agreement 23 Governing Law 24 Dispute Resolution 24 Language 24 Schedule 1. Sellers 30 2. Subsidiaries 32 3. Sellers’ Warranties 34 Part 1Capacity and Authority, Title and Insolvency 34 Part 2Business Warranties 36 4. Purchaser’s Warranties 38 5. Guarantor Warranties 39 6. Tax Indemnity 40 7.
